DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 11, and 13 are objected to because of the following informalities: 
In claims 1, 8, and 13 “characterized in that” should read “wherein” instead, in accordance with US practice.  
In claim 11, “the first portion” should read “the first end portion” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishigaki et al. WO 2015/049745.
Regarding claim 1, Ishigaki discloses:
A system for use in a scroll compressor, the system comprising (Figs. 1-4): 
a crankshaft 4 with a first end portion 4a, wherein the crankshaft 4 defines an axis of rotation; 
a slider block 17 having a recess 17b, wherein the first end portion 4a of the crankshaft 4 and the recess 17b in the slider block 17 are configured for connecting the slider block 17 to the first end portion 4a (see Figs. 2, 3); 
wherein the first end portion 4a of the crankshaft 4 comprises a first flat contact surface portion and the recess 17b of the slider block 17 comprises a second flat contact surface portion, wherein the first and second contact surface portions face each other when the first end portion 4a of the crankshaft 4 is connected to the slider block 17 (see Fig. 3), 
characterized in that at least one of the flat contact surface portions comprises a slit 17a beneath the at least one flat contact surface portion (see Fig. 3).

Regarding claims 2-4, Ishigaki discloses:
wherein the flat contact surface portions are defined by a portion of the surface being flat in a plane of a cross-section oriented perpendicular to the axis of rotation defined by the crankshaft (see Fig. 3).
wherein at least one of the flat contact surface portions is curved 4b in a direction parallel to the axis of rotation defined by the crankshaft (see Fig. 2).
wherein the at least one flat contact surface portion, which is curved, has a convex surface portion 4b (see Fig. 2).

Regarding claims 5-6, Ishigaki discloses:
wherein the slit 17a is oriented perpendicular to the axis of rotation defined by the crankshaft (see Fig. 3).
wherein the slit 17a is oriented parallel to the axis of rotation defined by the crankshaft (see Fig. 2).

Regarding claim 7, Ishigaki discloses:
wherein the outer surface of the slider block 17 is a cylindrical shell surface (see Fig. 3).

Regarding claim 13, Ishigaki discloses:
A slider block 17 for use in a scroll compressor, the slider block comprising: 
a body 17, which defines an axis of rotation; and 
a recess 17b, 
wherein the recess 17b is configured for being connected to a first end portion 4a of a crankshaft 4 (see Figs. 2, 3); 
characterized in that the slider block 17 comprises a flat contact surface portion and a slit 17a beneath the flat contact surface portion (see Fig. 3).

Regarding claims 14-15, Ishigaki discloses:
wherein the slit 17a is oriented perpendicular to the axis of rotation (see Fig. 3).
wherein the slit 17a is oriented parallel to the axis of rotation (see Fig. 2).

Claim(s) 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ignatiev et al. US 2014/0205484.
Regarding claim 8, Ignatiev discloses:
A crankshaft 30 for use in a scroll compressor, the crankshaft comprising (Figs. 3-5): 
a body 30, which defines an axis of rotation; and 
a first end portion 32, 
wherein the crankshaft 30 is configured for applying force from a motor 120 (Fig. 1) to a slider block 142, which is located in a recess 162 of a scroll plate 164 of the compressor, 
characterized in that the first end portion 32 comprises a flat contact surface portion 321 and a slit 323 beneath the flat contact surface portion 321 (see Fig. 5).

Regarding claims 9-10, Ignatiev discloses:
wherein the slit 323 is oriented perpendicular to the axis of rotation (see Fig. 5).
wherein the slit 323 is oriented parallel to the axis of rotation (see Fig. 5).

Regarding claims 11-12, Ignatiev discloses:
wherein the first end portion 32 comprises a protruding element 32, which extends longitudinally to the axis of rotation from the first end portion of the crankshaft, and an insert 40, which is attached 426 to the first portion 32, and wherein the slit 323 is formed between the first end portion 32 and the insert 40 (see Figs. 3-5).
wherein at least the protruding element 32 or the insert comprises a recess 323 for forming the slit 323, when the insert 40 is attached to the protruding element 32 (see Figs. 3-5).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utpat et al. US 2014/0147324.
Regarding claim 13, Utpat discloses:
A slider block 60 for use in a scroll compressor, the slider block comprising (Figs. 1-6): 
a body 60, which defines an axis of rotation; and 
a recess 114, 
wherein the recess 114 is configured for being connected to a first end portion 78 of a crankshaft 76 (see [0034], Fig. 1); 
characterized in that the slider block 60 comprises a flat contact surface portion 62/462 and a slit beneath the flat contact surface portion 62/462 (see Figs. 2-3, 6).

Regarding claims 14-15, Utpat discloses:
wherein the slit (beneath spring 62/462) is oriented perpendicular to the axis of rotation (see Figs. 2-3, 6).
wherein the slit (beneath spring 62/462) is oriented parallel to the axis of rotation (see Figs. 2-3, 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barito US 5,439,360 in view of Ishigaki et al. WO 2015/049745.
Regarding claim 8, Barito discloses:
A crankshaft 120 for use in a scroll compressor, the crankshaft comprising (Fig. 6): 
a body 120, which defines an axis of rotation; and 
a first end portion 120-1, 
wherein the crankshaft 120 is configured for applying force from a motor (col. 2, l. 45) to a slider block 124, which is located in a recess 16-2 of a scroll plate 16 of the compressor (see Fig. 2), 
characterized in that the first end portion 120-1 comprises a flat contact surface portion 120-2 (col. 3, l. 24, Fig. 6).

Barito is silent regarding:
a slit beneath the flat contact surface portion.
Ishigaki teaches (see Figs. 1-4):
a slit 17a beneath the flat contact surface portion (Barito and Ishigaki each teaches an eccentric drive pin in contact with a slider block via a flat surface and a curved surface to maintain parallel alignment in the event of shaft deflections; although the flat surface is shown on the slider block in Ishigaki, Barito col. 3, l. 22-29 makes clear that the flat surface can be provided on either member to the same effect, these obvious similarities are clearly recognizable by those with ordinary skill in the art, and any modification made to one [i.e. the slit beneath the flat surface as taught by Ishigaki] would reasonably be conveyed to the other [Barito Fig. 6, with the eccentric drive pin having the flat surface and the slider block having the curved surface]).
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify Barito to provide a slit beneath the flat contact surface portion as taught by Ishigaki for the advantages of reducing the surface contact pressure between the flat surface and the curved surface so as to reduce wear and seizure, as well as reducing the weight of the eccentric portion and thus the unbalance amount so as to reduce the vibration of the compressor (Ishigaki translation p. 4, l. 1-15).

Regarding claims 9-10, the combination of Barito and Ishigaki teaches:
wherein the slit 17a is oriented perpendicular to the axis of rotation (Ishigaki Fig. 3).
wherein the slit 17a is oriented parallel to the axis of rotation (Ishigaki Fig. 2).

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barito US 5,439,360 in view of Ishigaki et al. WO 2015/049745 as applied to claim 8 above, and further in view of Ishii et al. US 5,328,342.
Regarding claim 11, the combination of Barito and Ishigaki teaches:
wherein the first end portion 120-1 comprises a protruding element 120-1, which extends longitudinally to the axis of rotation from the first end portion of the crankshaft 120.
The combination of Barito and Ishigaki is silent regarding:
an insert, which is attached to the first portion, and wherein the slit is formed between the first end portion and the insert.
Ishii teaches (see Fig. 10A):
an insert 10 (an elastic flat plate), which is attached to the first portion 6 (by being pressed between the eccentric pin 6 and the slider block 7), and wherein the slit 9 is formed between the first end portion 6 and the insert 10.
Therefore, it would have been obvious to a person having ordinary skill at the time the invention was filed to modify the combination of Barito and Ishigaki to provide a separate insert for forming the slit as taught by Ishii for the advantage of allowing the elasticity/stiffness of the deformable flat surface to be adjusted as needed for the forces experienced by a particular compressor during operation, via provision of a suitable elastic flat plate, without needing to alter the material/strength of the rest of the crankshaft.

Regarding claim 12, the combination of Barito, Ishigaki, and Ishii teaches:
wherein at least the protruding element 6 or the insert comprises a recess 6c for forming the slit 9, when the insert 10 is attached to the protruding element 6 (Ishii Fig. 10A).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remainder of the cited art disclose various configurations of crankshafts and slider blocks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        08/30/2022